Name: Commission Regulation (EEC) No 3070/91 of 21 October 1991 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 290/14 Official Journal of the European Communities 22. 10. 91 COMMISSION REGULATION (EEC) No 3070/91 of 21 October 1991 on the supply of various consignments of cereals as food aid Whereas, notably for. logistical reasons, certain supplies are not awarded within the first and second deadlines for submission of tenders ; whereas, in order to avoid republi ­ cation of the notice of invitation to tender, a third dead ­ line for submission of tenders should be opened, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 (1) ( c ) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 1 424 tonnes of cereals ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes . Supplies shall be awarded by the tendering procedure . The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 October 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . O OJ No L 174, 7. 7. 1990, p. 6. (3) OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7 . 1987, p. 1 . ¥) OJ No L 81 , 28 . 3 . 1991 , p. 108 . 22. 10 , 91 Official Journal of the European Communities No L 290/15 ANNEX I LOT A 1 . Operation Nos (') : 655/91 , 656/91 , 657/91 and 658/91 2. Programme : 1991 3 . Recipient P) : Euronaid, Rhijngeesterstraatweg 40, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient : see OJ No C 103, 16 . 4. 1987 5. Place or country of destination : see Annex II 6 . Product to be mobilized : common wheat flour 7. Characteristics and quality of the goods (2) (6) : see OJ No C 1 14, 29. 4. 1991 , p. 1 (under II.B.I (a)) 8 . Total quantity : 820 tonnes (1 123 tonnes of cereals) 9 . Number of lots : one (in four parts : Al : 20 tonnes ; A2 : 340 tonnes ; A3 : 80 tonnes ; A4 : 380 tonnes) 10 . Packaging and marking (3) (8) (") : see OJ No C 1 14, 29 . 4. 1991 , p. 1 (under II.B.2 (d) and II.B.3) Markings in French and Spanish Supplementary markings on packaging : see Annex II 1 1 . Method of mobilization (9) : the Community market 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1 . 12  23. 12. 1991 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 5. 11 . 1991 21 A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 19 . 11 . 1991 (b) period for making the goods available at the port of shipment : 14. 12  10. 1 . 1992 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 3. 12. 1991 (b) period for making the goods available at the port of shipment : 10 . 1 . 1992  24. 1 . 1992 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (4) : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Bruxelles (telex 22037 AGREC B or 25670 AGREC B) 25. Refund payable on request by the successful tenderer ^ : refund applicable on 31 . 10 . 1991 , fixed by Commission Regulation (EEC) No 2854/91 (OJ No L 272, 28. 9. 1991 , p. 70) No L 290/16 Official Journal of the European Communities 22. 10. 91 LOT B 1 . Operation Nos ('): 659/91 , 660/91 , 661 /91 and 662/91 2. Programme : 1991 3 . Recipient 0 : Euronaid, Rhijngeesterstraatweg 40, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient : see OJ No C 103, 16 . 4. 1987 5. Place or country of destination : see Annex II 6 . Product to be mobilized : common wheat flour 7 . Characteristics and quality of the goods (2) (6) (10) : see OJ No C 114, 29 . 4. 1991 , p. 1 (under II.B.I (a)) 8 . Total quantity : 220 tonnes (301 tonnes of cereals) 9 . Number of lots : one (in four parts : B1 : 54 tonnes ; B2 : 26 tonnes ; B3 : 40 tonnes ; B4 : 100 tonnes) 10 . Packaging and marking (3): see OJ No C 114, 29. 4. 1991 , p. 1 (under II.B.2 (d) and II.B.3) Markings in English Supplementary markings on packaging : see Annex II 11 . Method of mobilization (') : the Community market 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  ' 15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1 . 12  23 . 12. 1991 18. Deadline for the supply :   19 . Procedure for determining the costs of supply : tendering 20. Date of expiry of .the period allowed for submission of tenders : 12 noon on 5. 11 . 1991 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 19. 11 . 1991 (b) period for making the goods available at the port of shipment : 14. 12 .  10. 1 . 1992 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 3. 12. 1991 (b) period for making the goods available at the port of shipment : 10 . 1 . 1992  24. 1 . 1992 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (4) : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Bruxelles (telex 22037 AGREC B or 25670 AGREC B) 25. Refund payable on request by the successful tenderer 0 : refund applicable on 31 . 10- 1991 , fixed by Commission Regulation (EEC) No 2854/91 (OJ No L 272, 28 . 9 . 1991 , p. 70) 22. 10 . 91 Official Journal of the European Communities No L 290/17 Notes : (') The operation number is to be quoted in all correspondence. (2) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (3) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex, or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05,  236 33 04. (*) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the represen ­ tative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regula ­ tion is that referred to in point 25 of this Annex. (6) The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  phytosanitary certificate,  certificate of origin. Q The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed. (8) Lot A. The successful tenderer has to seal each container with a numbered locktainer, the number of which is to be provided to the beneficiary's forwarder. (*) The supplier should send a duplicate of the original invoice to : M. De Keyzer and SchÃ ¼tz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. (10) Radiation certificate must be issued by official authorities and be legalized for : Sudan. The radioactivity certificate must indicate the caesium-134 and -137 and iodine 131 levels. (") Shipment to take place in 20-foot containers, condition FLC/LCL. The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsquent loading costs, including the cost of moving the containers from the container terminal. The provisions of Article 13 (2), second subparagraph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying the number of cartons belonging to each shipping number as specified in the invitation to tender. No L 290/18 Official Journal of the European Communities 22. 10 . 91 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n de la partida Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation de la partie Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o , do lote Cantidad total de la partida (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale de la partie (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem A 820 A 1 : 20 Prosalus Bolivia AcciÃ ³n n0 655/91 / Bolivia / Prosalus / 915511 / Sucre via Arica / Destinado a la distribuciÃ ³n gratuita A2 : 340 Protos Haiti Action n0 656/91 / HaÃ ¯ti / Protos / 911510 / Port-au-Prince / Pour distribution gratuite A3 : 80 PDF RÃ ©publique Centrafica Action n0 657/91 / RÃ ©publique Centrafricaine / 917104 / Bouar via Douala / Pour distribution gratuite A4 : 380 Caritas Belgica Burundi r Action n0 658/91 / Burundi / Caritas B / 910236 / Bujumbura via Monbasa / Pour distribution gratuite B 220 B 1 : 54 Caritas Germany Ethiopia Action No 659/91 / Ethiopia / Caritas Germany / 910423 / Addis Ababa via Assab / For free distribution B 2 : 26 Caritas Germany Ethiopia Action No 660/91 / Ethiopia / Caritas Germany / 910424 / Asmara via Massawa / Option Assab / For free distribution B 3 : 40 Prosalus Ethiopia Action No 661 /91 / Ethiopia / Prosalus / 915550 / Shanshamane via Assab / For free distribution B 4 : 100 Cafod Sudan Action No 662/91 / Sudan / Cafod / 917606 / Khartoum via Port Sudan / For free distribution